Citation Nr: 1035301	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-15 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the right thigh affecting Muscle 
Group XV.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the right thigh affecting Muscle 
Group XVIII.

3.  Entitlement to service connection for residuals of a cold 
weather injury to the bilateral hands and feet.  

4.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees, to include as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
September 1955 and from December 1955 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision rendered by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO granted service connection and assigned 
an initial noncompensable disability rating for residuals of a 
gunshot wound to the right leg with scar, effective September 14, 
2004.  During the pendency of the appeal, the RO in Chicago 
assigned separate 10 percent evaluations for residuals to each 
muscle group affected by the gunshot wound; namely, muscle groups 
XV and XVIII.  The separate 10 percent evaluation resulted in a 
combined 20 percent evaluation for the service-connected 
disability.  

In addition, in the May 2005 decision, the RO denied claims for 
service connection for cold weather residuals to the hands and 
feet, degenerative joint disease of the knees, hypertension, and 
posttraumatic stress disorder (PTSD).  In May 2007, the Veteran 
withdrew his appeal as to the claim for service connection for 
PTSD.  In a July 2008 decision, the RO granted the claim for 
service connection for hypertension.  The Veteran has not 
disagreed with the initial disability rating assigned for that 
disability.  

Finally, in a January 2006 statement, the Veteran alleged that 
the residuals of the gunshot wound to his right thigh caused him 
to favor his right leg and develop callosities on his left foot.  
This issue of secondary service connection for left foot 
callosities is not addressed in the decision herein regarding 
residuals of a cold weather injury to the feet.  The issue of 
service connection for callosities of the left feet, however, was 
addressed in an unappealed December 1955 decision.  As such, 
the issue of whether new and material evidence to reopen a 
claim of service connection for left foot callosities has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and it is 
referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right thigh (Muscle 
Groups XV and XVIII) are productive of no more than a moderate 
disability.  The gunshot wound resulted in a through-and-through 
injury requiring debridement and hospitalization during service.  
The present residuals consist of well-healed scars, but without 
any limitation of motion of the joint, artery, tendon, or nerve 
involvement, and no deep fascia loss.  

2.  While the Veteran was likely exposed to cold weather while 
serving in Korea, cold weather injury residuals were not shown 
during service, and the weight of the evidence does not reveal a 
current disability related to cold weather exposure.  

3.  A bilateral knee disability manifested by degenerative joint 
disease was not shown in service, arthritis of the knees was not 
demonstrated during the first post-service year, and a current 
knee disability is most likely due to the aging process and not 
related to service-connected residuals of a gunshot wound to the 
right thigh.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the right thigh 
affecting Muscle Group XV, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5315 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the right thigh 
affecting Muscle Group XVIII, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5318 (2009).  

3.  The criteria for service connection for residuals of a cold 
weather injury to the bilateral hands and feet have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.150, 3.303, 3.304, 3.307, 3.309 
(2009).

4.  The criteria for service connection for degenerative joint 
disease of the bilateral knees, to include as secondary to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Veteran's disagreement with the initial rating assigned for 
residuals of a gunshot wound to the right thigh arises out of a 
granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, he was 
sent a letter dated in November 2004 that satisfied the duty to 
notify provisions regarding service connection claims.  

A March 2006 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claims, the claims were properly re-adjudicated in an 
April 2007 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  In addition, for the gunshot 
wound rating issues once service connection has been granted, 
VA's VCAA notice obligations are fully satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  
Available service treatment records from both periods of active 
service are in the file, including records documenting treatment 
for the gunshot wound to the right thigh.  The Veteran has 
identified outpatient treatment records through the U.S. Army 
Health Clinic, Rock Island Arsenal.  VA obtained those records 
and they are associated with the Veteran's claims file.  The 
Veteran has not referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided VA 
examinations in March 2005 and November 2009.

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's complete claims 
file, to include his service treatment records and past medical 
history.  They recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).

II.  Evaluation of Gun Shot Wound Residuals

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a 
service-connected disability requires a review of the Veteran's 
entire medical history regarding that disability.  38 C.F.R. §§ 
4.1, 4.2 (2009).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.   

The Veteran's service treatment records reflect that in September 
1950 he sustained a through and through gunshot wound from a 
bullet to the right thigh during the Korean War.  The wound was 
initially cleaned and dressed.  There was no artery or nerve 
involvement and no mention that the bullet hit a bone.  The 
Veteran was hospitalized and underwent rehabilitation for three 
months and was returned to duty without further incident.  

He filed a claim seeking service connection for residuals of the 
gunshot wound in September 2004.  A VA examination conducted in 
March 2005, noted the history of injury in service and noted that 
the Veteran was able to return to duty.  At present, he had no 
complaints with respect to the injury to the Muscle Groups or to 
the resulting scars, but did report a small loss of muscle 
underneath the wound.  On physical examination, the examiner 
noted a palpable thinning of the musculature beneath the scar on 
the anteromedial aspect of the distal one-third of the right 
thigh.  This corresponded to Muscle Group XV.  There was also a 
muscular defect in the proximal anterior right thigh within 
Muscle Group XVIII.  The examiner described the resulting scar as 
being well healed, with no ulceration, atrophy, keloid reaction, 
or adherence to the underlying skin surface.  It comprised less 
than 5 percent of the exposed surface.  It was not tender or 
painful.  

During the VA examination in November 2009, the examiner noted by 
history that the initial wound was a through-and-through injury 
but without any associated bone, nerve, vascular, or tendon 
injuries.  Current symptoms did not involve any pain, decreased 
coordination, fatigability, weakness, uncertainty of movement, or 
flare-ups.  The examiner characterized the injury as effecting 
Muscle Groups XIV and XV, the rectus femoris and adductor longus 
muscles.  A physical examination revealed normal muscle strength 
and no intramuscular scarring.  The disability did not result in 
any limited motion of any joint.  There was no loss of deep 
fascia or muscle substance.  There were two scars; an entrance 
wound 2.5 inches above the right kneecap and the exit wound 4.5 
inches above the kneecap and located superior and medial to the 
entrance wound.  Both scars were non-tender and non-painful.  
They were paler than normal skin color, were indicative of 
underlying tissue loss, and were adherent to the underlying skin.  

As noted, the Veteran is in receipt of separate 10 percent 
ratings for residuals of the gunshot wound disability under 
38 C.F.R. § 4.73, Diagnostic Codes 5315 and 5318 (2009).  

Diagnostic Code 5315 pertains to Muscle Group XV.  The functions 
of these muscles are as follows: adduction of the hip, flexion of 
the hip, and flexion of the knee.  Group XV involves the mesial 
thigh group:  (1) adductor longus, (2) adductor brevis, (3) 
adductor magnus, and (4) gracilis.  Under this code, a 
noncompensable rating was assigned for a slight muscle injury, a 
10 percent rating when moderate, a 20 percent rating when 
moderately severe, and a 30 percent rating when there is a severe 
injury.  See 38 C.F.R. 4.73, Diagnostic Code 5315.  The function 
of Muscle Group XVIII is outward rotation of thigh and 
stabilization of the hip joint.  38 C.F.R. § 4.73, Code 5318.  
The muscles involved are pelvic girdle group 3: (1) pyriformis, 
(2) gemellus (superior or inferior), (3) obturator (external or 
internal), and (4) quadrates femoris.  A slight injury to this 
muscle group is evaluated as noncompensably disabling, while a 
moderate injury is evaluated as 10 percent disabling, a 
moderately severe injury is evaluated as 20 percent disabling, 
and a 30 percent rating when there is a severe injury.  See 38 
C.F.R. 4.73, Diagnostic Code 5318.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2009). The cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).

A moderate disability of the muscles may result from through-and-
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles is characterized by 
evidence of a through-and-through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intramuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due to a 
high-velocity missile, or a large or multiple low-velocity 
missiles, or the explosive effect of a high-velocity missile, or 
shattering bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intramuscular binding and 
cicatrisation.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered foreign 
bodies indicating spread of intramuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell and 
harden normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

In the Veteran's case, the 10 percent disability rating assigned 
for each muscle group is consistent with the history of the 
injury.  The initial injury resulted in a through-and-through 
wound of a single bullet.  Although the wound was initially 
cleaned and dressed, there was no history of residuals of 
debridement or infection.  However, he was treated in service for 
a lengthy period.  The history of injury is not, however, 
consistent with a moderately severe or severe disability of the 
muscles.  The type of missile is not consistent with a moderately 
severe or severe disability.  As noted, the treatment in service, 
while prolonged, did not result in any extensive debridement or 
infection.  

More critically, the objective findings on examination are 
consistent with the 10 percent evaluations assigned and do not 
contain findings typically associated with a higher evaluation.  
Muscle damage was minimal and did not result in limited function 
of a joint.  There was no evidence of nerve damage.  There was no 
evidence of fatigue, pain after use, or weakness.  Rather, the 
disability was primarily manifested by the entrance and exit 
wound scars.  Neither scar was painful or tender.  They were, 
however, adherent to the underlying tissue.  

Therefore, the Board finds that ratings greater than the 
currently assigned 10 percent based on muscle impairment is not 
warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5315 and 5318.

As noted above, there are residual well-healed scars.  To the 
extent permitted by the Rating Schedule, separate ratings may be 
assigned for different manifestations due to a single injury.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, 
the Board observes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective in 
October 2008.  However, the October 2008 revisions are applicable 
to applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this 
case, the Veteran filed his claim in September 2004.  Therefore, 
only the pre-October 2008 version of the schedular criteria is 
applicable.  (The Board notes that the amendment allows for a 
veteran to request a review of a scar disability under the 
revised criteria irrespective of whether a veteran's disability 
has increased since the last review.  Id.  No such request has 
been made.)

The Board finds that separate evaluations for the Veteran's 
gunshot wound scars was considered but is not warranted because 
the scars do not limit the range of motion of the Veteran's leg, 
are not painful upon examination, are not unstable, and do not 
cover an area of 144 square inches (929 sq. cm.) or greater.  
While the scars were adherent, they did not result in underlying 
muscle or soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, and 7804 (2008).

In making this determination, the Board acknowledges that the 
Veteran was wounded in combat and in no way wishes to minimize 
his sacrifice.  Here, however, the rating criteria are meant to 
compensate for the average impairment in earning capacity caused 
by the current disability.  The weight of the evidence does not 
show that the residuals of the gunshot wound result in moderately 
severe residuals.  As the preponderance of the evidence is 
against the claims for higher ratings, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 Vet. 
App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, there is no evidence that the manifestations of the 
gunshot wound disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  

III.  Service Connection Claims  

The laws pertinent to the claims for service connection are as 
follows:  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), entitlement 
to service connection may be established by two other means-
chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year from 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

A.  Cold Weather Residuals

Here, the Veteran served as an infantryman in Korea.  He alleges 
exposure to extreme cold during such service.  He states that he 
has visible recurrent fungal infections and disturbances of nail 
growth on his fingers, cold sensitization and numbness in his 
fingers and feet.  

The Board has reviewed the records, but finds that the 
preponderance of the evidence is against the claim.  First, the 
Board concedes that the Veteran was likely exposed to cold 
weather as a result of his service in Korea as it is well known 
that many combat servicemen were exposed to harsh winters during 
the Korean War.  Even if the Board were to concede that he 
sustained a cold weather injury in combat, a review of the 
service treatment records from both periods of service does not 
show complaints or treatment for cold weather residuals.

Similarly, there is no evidence of any cold weather residuals 
shortly following discharge from service.  Records from the U.S. 
Army Clinic, Rock Island Arsenal contain no reference to cold 
weather injury residuals.  They do contain an isolated report of 
a fungal infection in 1996, but there is no indication that the 
fungal infection was in any way related to the Veteran's active 
duty service.  

Finally, the VA examination findings do not support the claim.  
The Veteran underwent VA examination in March 2005 and reported 
the history of exposure to cold weather while in Korea.  He also 
described recurrent fungal infections of the toenails and 
fingernails.  There was no history of frostbite, scars, or 
ulcerations, or nail disturbances secondary to onychomycosis.  
The physical examination of the hands, however, revealed only 
arthritic changes.  The examiner noted that those findings were 
consistent with the Veteran's age.  There was mild peripheral 
neuropathy of the upper and lower extremities.  The examiner, 
however, stated that he did not have clear-cut symptoms of 
significant cold weather injury of the upper or lower 
extremities.  These findings constitute the most probative 
evidence with respect to the question of whether the Veteran has 
a current disability manifested by cold weather residuals.  These 
probative findings do not show such residuals, but instead point 
to a disability manifested by arthritic changes that are 
connected to the aging process.  

The Veteran assertions that he was exposed to cold weather are 
credible.  He has not offered any persuasive evidence, however, 
regarding symptoms experienced during service, or continuity of 
symptomatology since service.  Finally, while he no doubt 
believes that he has a current condition that is due to exposure 
to cold weather residuals, the question of diagnosis and of 
etiology are best answered by a medical professional.  Here, the 
competent medical opinion evidence does not support the claim.  
As such, the preponderance of the evidence is against the claim, 
and the claim of service connection for residuals of a cold 
weather injury to the bilateral hands and feet must be denied.  



B.  Degenerative Joint Disease of the Knees

In addition to the legal criteria governing service connection 
claims set forth above, service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In this matter, on his September 2004 claim, the Veteran alleged 
that he had a current bilateral knee disability that was 
secondary to his service-connected gunshot wound disability.  

The Board has reviewed the evidence of record, but finds that the 
preponderance of the evidence is against the claim.  First, the 
available service treatment records do not show complaints or 
treatment for a knee condition.  They do discuss the gunshot 
wound to the right thigh, but do not indicate that it results in 
any residuals affecting the knees.  Additionally, the Veteran has 
not pointed to any specific in-service injury to his knees.  
Hence, there is no probative evidence of a bilateral knee 
condition during service.  

Similarly, while there is evidence of a current arthritic knee 
condition, there is no x-ray evidence of arthritis in the first 
year following discharge from service.  Rather, the first x-ray 
evidence of arthritis is not until many years later.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised].  

There is current evidence of degenerative joint disease of the 
knees.  However, there is no probative evidence linking the knee 
condition to service.  Hence, service connection on a direct 
basis is not warranted.  

Turning to the Veteran's contention that the knee condition is 
secondary to service-connected residuals of a gunshot wound, 
again the weight of the evidence is against the claim.  During 
the VA examination in March 2005, the Veteran reported one 
incident, many years prior, in which he fell that he attributed 
to the residual of the gunshot wound.  He complained of 
tenderness of the bilateral knees when kneeling on them, but 
otherwise denied any pain, redness, heat, effusion, stiffness, 
locking, or giving away of the knees.  The physical examination 
revealed degenerative changes of the knees.  The examiner noted 
that it was less likely as not that such degenerative changes 
were a complication of the service-connected gunshot wound.  This 
opinion constitutes the most probative evidence on the question 
of the relationship between the service-connected disability and 
the bilateral knee condition.  The Board also notes that when the 
Veteran was examined in November 2009, the examiner noted that 
there were no functional effects of the gunshot wound disability.  
The Board takes these opinions to mean that the gunshot wound 
residuals neither caused nor chronically aggravate the 
degenerative joint disease of the knees.  

While the Board has considered the Veteran's opinion that there 
is a relationship between the bilateral knee condition and the 
service-connected gunshot wound residuals, his lay opinion is 
less probative than the competent medical opinion evidence of 
record.  In short, complex medical questions such as this one are 
best answered by persons with medical knowledge.  

As such, a nexus to service or to a service-connected disability 
is not supported by the evidence of record.  Therefore, the Board 
finds that degenerative joint disease of the knees did not 
manifest during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in service, 
or is not due to or aggravated by a service-connected disability.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provisions do not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. 
App. at 55.  




ORDER

An initial evaluation in excess of 10 percent for residuals of a 
gunshot wound to the right thigh affecting Muscle Group XV is 
denied.  

An initial evaluation in excess of 10 percent for residuals of a 
gunshot wound to the right thigh affecting Muscle Group XVIII is 
denied.  

Entitlement to service connection for residuals of a cold weather 
injury to the bilateral hands and feet is denied.  

Entitlement to service connection for degenerative joint disease 
of the bilateral knees, to include as secondary to service-
connected disability is denied.  



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


